DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claims 1-9; prior art fails to disclose or suggest, inter alia, an apparatus comprising: a first rectifier circuit to respond to the first inductive isolation circuit by outputting a first rectified signal at a first pair of output terminals; a second rectifier circuit to respond to the second inductive isolation circuit by outputting a second rectified signal at a second pair of output terminals, and at least one of the first and second rectifier circuits characterized as being limited by a voltage breakdown rating; and output circuitry configured and arranged to provide a DC output voltage signal between voltage source terminals and to cascade a plurality of signals, including the first and second rectified signals, by one of the output terminals of one of the pairs of output terminals being a source of supply to one of the output terminals of the other of the pairs of output terminals, with the voltage source terminals to provide a voltage source that is dependent on the first and second rectified signals and greater 
Claim 10; prior art fails to disclose or suggest, inter alia, a method comprising: using a first circuit and a second circuit in parallel, each rectifying in response to the inductive isolation by outputting a rectified signal at an associated pair of output terminals, wherein the rectifying associated with at least one of the first circuit and second circuits is associated with circuitry characterized as being limited by a voltage breakdown rating; and providing a DC output voltage signal between voltage source terminals by cascading a plurality of signals, including the rectified signals, with the DC output voltage signal being dependent on the second rectified signals and greater than the voltage breakdown rating.
Claims 11-18; prior art fails to disclose or suggest, inter alia, a DC power source comprising: a first rectifier circuit to respond to the first inductive isolation circuit by outputting a first rectified signal at a first pair of output terminals; a second rectifier circuit to respond to the second inductive isolation circuit by outputting a second rectified signal at a second pair of output terminals, and at least one of the first and second rectifier circuits characterized as being limited by a voltage breakdown rating; and output circuitry configured and arranged to provide a DC output voltage signal between voltage source terminals and to cascade a plurality of signals, including the first and second rectified signals, by one of the output terminals of one of the pairs of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0175741 Andersen et al. disclose a galvanically isolated resonant power converter; US 2017/0012535 Raymond et al. disclose a wide range power converter; US 2016/0380429 Krstic discloses a high voltage power supply; US .
7,505,289 Kim et al. disclose a converter with clamp diodes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079.  The examiner can normally be reached on Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY L LAXTON/Primary Examiner, Art Unit 2896                           9/11/2021